                  Case 7:20-cv-01161-NSR Document 26 Filed 12/22/20 Page 1 of 2


                  C LIFTON B UDD & D E M ARIA , LLP
                                            ATTORNEYS AT LAW

THE EMPIRE STATE BUILDING                                                                            TEL (212) 687-7410
350 FIFTH AVENUE, 61ST FLOOR                                                                         FAX (212) 687-3285
NEW YORK, NY 10118                                                                                   www.cbdm.com

       IAN-PAUL A. POULOS
       ASSOCIATE                                           Application granted. FINAL EXTENSION.
       E-MAIL: IAPOULOS@CBDM.COM
                                                           Defendants' reply brief is to be served on January
                                                           8, 2021. All parties' motion papers are to be filed
                                                           on January 8, 2021. Defendants' reply brief is
       December 20, 2020                                   permitted to be 12 pages or less. The Clerk of
                                                           the Court is directed to terminate the motion at
       VIA ECF                                             ECF No. 25.
       Hon. Nelson S. Román
       United States District Court               Dated: 12/22/2020
       Southern District of New York                      White Plains, NY
       300 Quarropas Street, Rm. 218
       White Plains, New York 10601

               Re:      Luckey v. St. Luke's Cornwall Hospital et al .
                        20-cv-01161-NSR

       Dear Judge Román:

               This firm represents the Defendants in the above-referenced action. Pursuant to Paragraph
       1(E) of Your Honor’s Individual Practices in Civil Cases, Defendants respectfully request that the
       time to serve their reply for the Defendants’ Motion to Dismiss (“Motion”) be extended from
       December 22, 2020, through and including January 8, 2021. Should this extension be granted, the
       Parties will file all motion documents on the same date pursuant to Your Honor’s prior
       order. See ECF Doc. 22. The reason for the extension of time is because Defendants require time
       to finish drafting their reply papers. Due to the holidays, a brief vacation in the last week of
       December, litigation deadlines, and discovery closing on another matter this month, this extension
       has become necessary. Plaintiff’s counsel does not object to this request.

               Plaintiff served on our office twenty-seven (27) pages in her opposition. Plaintiff’s counsel
       has informed us that they will be reformatting their brief in opposition, consistent with the Court’s
       rules, and that the reformatted brief will be 25 pages or less in length without changing the content
       of the brief that they had sent to us, except for different page numbers, and that the reformatted
       brief will be served upon our offices on Monday.

               Based on the number and complexity of the arguments raised in the motion documents,
       Defendants also respectfully request that they be permitted to serve an extra two (2) pages in reply.
       Plaintiff consents to Defendants’ request to serve the two (2) extra pages.

              This is the second request to extend the briefing schedule for this Motion. No other
       deadlines will be affected.




                                                            12/22/2020
       Case 7:20-cv-01161-NSR Document 26 Filed 12/22/20 Page 2 of 2

CLIFTON BUDD & DEMARIA, LLP
Page 2




      Thank you for Your Honor’s time and consideration.

                                         Respectfully submitted,

                                         CLIFTON BUDD & DeMARIA, LLP
                                         Attorneys for the Defendants



                                         By:_________________________________
                                               Arthur J. Robb
                                               Ian-Paul A. Poulos

cc:   All Counsel of Record
